Citation Nr: 1431109	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the aforesaid claim. 

In November 1999, the Board remanded this claim to the RO for additional development.  While the case was in remand status, the Veteran was scheduled to appear before a Veterans Law Judge for a hearing in Washington, D.C. in June 2003.  The Veteran failed to report for the hearing, and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In October 2003, the Board again remanded this case to the RO for further development of the evidence and for due process development. 

By a decision of November 2005, the Board denied service connection for an acquired psychiatric disorder.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2006, pursuant to a Joint Motion for Remand (JMR) filed by the VA Office of General Counsel and the Veteran's attorney (the parties), the Court vacated the Board's November 2005 decision, and remanded the claim to the Board for compliance with the instructions contained in the Joint Motion.

By decisions of May 2007 and August 2011, the Board again remanded the case to the RO for due process and further development of the evidence. 

In August 2012, the Board issued a decision denying the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the Court.  In a February 2014 memorandum decision, the Court vacated the August 2012 Board decision and remanded the case to the Board for further readjudication.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the Veteran does not have a current representative.  He was originally represented by Disabled American Veterans (DAV), as shown by the VA 21-22 Form in the claims file.  DAV was then replaced by a private attorney, as shown by a more recent VA 21-22 Form.  However, following the recent Court decision, the attorney withdrew his representation in a December 2012 statement.  To date, the Veteran has not indicated if he would like DAV to resume its representation of his current appeal.  Since the Veteran's appeal is already being remanded for another reason, as described below, the Board finds that upon remand, the AOJ should contact the Veteran and clarify whether he wants to add DAV as his representative.  If the Veteran wants DAV to be his representative, then the Veteran should be instructed to submit a recent VA 21-22 Form for DAV.

Additionally, in December 2011, the Veteran was afforded a VA psychiatric examination and medical opinion.  In the February 2014 memorandum decision, the Court found the December 2011 VA examiner provided inadequate rationale for his negative nexus medical opinion.  Once VA has provided a VA medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this claim must again be remanded for a VA addendum medical opinion to be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a Power of Attorney (POA) clarification letter regarding his current representation.  Ascertain whether the Veteran wants DAV, his prior representative, or another accredited representative, to represent him in this appeal.  If the Veteran wants DAV to represent him, obtain a recent VA 21-22 Form from the Veteran.

All responses from the Veteran must be documented in the claims file.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Ask the December 2011 VA psychiatric examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination to determine the etiology of his currently diagnosed acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer medical opinions addressing the following:

* Is it at least as likely as not that (a 50 percent probability or greater) that the Veteran initially manifested symptoms of an anxiety disorder and/or another acquired psychiatric disorder during his active military service from September 1978 to May 1991? 

* Is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder occurred "coincident" with his active military service from September 1978 to May 1991?

* Is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder occurred as a result of his active military service from September 1978 to May 1991?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


